Title: To Thomas Jefferson from James I. Brossier, 10 February 1789
From: Brossier, James I.
To: Jefferson, Thomas


Paris, 10 Feb. 1789.There being no American consul at Le Havre, a merchant performs the functions without being authorized to do so. Brossier requests appointment as consul through medium “d’un principal commis du Bureau des grains en faveur du quel Mr. Dela fayette est disposé à s’intéresser pour moi dans cette demande.” Asks who is now American consul general in France; requests TJ’s support. His appreciation will be seen in his “Zêle pour les intérets des Capitaines Marchands Americains qui me seroient adressés.” Asks for a reply, or for an appointment with TJ.
